Case: 14-60051      Document: 00512854128         Page: 1    Date Filed: 12/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60051
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

REBECCA LYNN DRAKE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:13-CR-24-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rebecca Lynn Drake appeals the 24-month sentence imposed following
the revocation of her supervised release. Drake contends that the sentence,
which is below the statutory maximum of three years, is substantively
unreasonable in light of the policy statement range of 4 to 10 months of
imprisonment. See U.S.S.G. § 7B1.4(a), p.s. Further, she contends that the
district court’s failure to provide adequate reasons for the sentence renders the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60051     Document: 00512854128      Page: 2    Date Filed: 12/02/2014


                                  No. 14-60051

sentence plainly unreasonable and that the degree of departure from the policy
statement range was unreasonably excessive.
      Drake objected generally in the district court to the reasonableness of
the sentence, but she did not object to the district court’s purported failure to
provide adequate reasons for the sentence.           A general objection to the
reasonableness of a sentence is not sufficient to alert the district court to an
argument that it failed to adequately explain the reasons for the sentence and
does not preserve the procedural issue for review. United States v. Mondragon-
Santiago, 564 F.3d 357, 361 (5th Cir. 2009). When the defendant fails to bring
a sufficient objection to the attention of the district court, the court may correct
an unpreserved “plain error that affects substantial rights.” FED. R. CRIM. P.
52(b); Henderson v. United States, 133 S. Ct. 1121, 1124 (2013). Under plain
error review, the defendant bears the burden to show “(1) error (2) that is plain
and (3) that affects h[er] substantial rights.” United States v. Broussard, 669
F.3d 537, 553 (5th Cir. 2012) (internal quotation marks and citation omitted).
Even if the defendant succeeds in making that showing, the court will exercise
its discretion to correct the error only “if it seriously affected the fairness,
integrity, or public reputation of the judicial proceeding.”          Id. (internal
quotation marks and citation omitted). Because the district court provided a
detailed explanation for the sentence it imposed, it did not commit error, plain
or otherwise, in stating its reasons for the sentence. See United States v.
Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009).
      This court reviews a preserved objection to a revocation sentence’s
substantive reasonableness under the plainly unreasonable standard. United
States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). This court examines the
substantive reasonableness of a sentence for an abuse of discretion, and, if it
is unreasonable, this court considers whether the error was obvious under the



                                         2
    Case: 14-60051    Document: 00512854128    Page: 3   Date Filed: 12/02/2014


                                No. 14-60051

existing law. Id. Drake has not shown that the sentence imposed failed to
account for a factor that should have received significant weight, gave
significant weight to an irrelevant or improper factor, or represented a clear
error of judgment in balancing the sentencing factors. See United States v.
Warren, 720 F.3d 321, 332 (5th Cir. 2013).         Based on the totality of
circumstances, the district court’s imposition of a sentence above the policy
statement range did not reflect an abuse of discretion. See id. It follows that
the sentence was not plainly unreasonable. See Miller, 634 F.3d at 843.
      The judgment of the district court is AFFIRMED.




                                      3